Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit of 62/852,020 05/23/2019.  
2. 	Applicant’s remarks filed on 11/24/2021 are acknowledged. Claims 1-13 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election with traverse of claims 1-13, in the reply filed on November 24, 2021 is acknowledged. Election of a compound dofetilide, as a single species is also acknowledged. The traversal is on the ground(s) that the Examiner makes reference to Markush practice, whereas there is no Markush group specified in the claims. Rather, claim 1 is directed to the genus of Kv11.1 channel inhibitors.  This is found not persuasive, and the reasons are given infra.
Claims 1-13 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims1-13, are drawn to methods of use using a Kv11.1 channel inhibitor, wherein the Kv11.1 channel inhibitor is selected from dofetilide thereof.
The above mentioned withdrawn species in the invention which are withdrawn from consideration as being for non-elected subject matter differ materially in structure and composition from the compounds of the elected invention.  The withdrawn serotonin receptor antagonist compounds having varying heteroaryl or heterocycle functional 
  The group set forth in the claims includes both independent and distinct 
inventions, and patentably distinct compounds (or species) within each invention.  
 However, this application discloses and claims a plurality of patentably distinct 
inventions far too numerous to list individually.  Moreover, each of these inventions 
contains a plurality of patentably distinct compounds, also far too numerous to list 
individually.  Moreover, the examiner must perform a commercial database search on 
the subject matter of each group in addition to a paper search, which is quite 
burdensome to the examiner.
Claims 1-13, are drawn to methods of use using a Kv11.1 channel inhibitor, wherein the Kv11.1 channel inhibitor is selected from dofetilide thereof.


The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                    Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first 
         paragraph (pre-AIA ), because the specification does not reasonably provide enablement 
          for the instant “Kv11.1 channel inhibitor” without limitation (i.e., no named compounds), 
          see line 2 in claim 1. The specification does not enable any person skilled in the art to 
         which it pertains, or with which it is most nearly connected, to make the invention 
         commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,

6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating pulmonary artery hypertension using a Kv11.1 channel inhibitor, wherein the “Kv11.1 channel inhibitor” is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Hill et al. Mol Pharmacol, 2014, 85(5):769-76.  Hill et al. disclose another Kv11.1 channel inhibitor clozapine.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “Kv11.1 channel inhibitor” representing dofetilide  on page 3 of the specification. There is no data present in the instant specification for the instant “Kv11.1 channel inhibitor” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “Kv11.1 channel inhibitor” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “Kv11.1 channel inhibitor” without limitation. There is no guidance or working examples present for constitutional any “Kv11.1 channel inhibitor” without limitation for the instant invention. Incorporation of the limitation of the compound of “Kv11.1 channel inhibitor” (i.e., claim 7) supported by the specification into claim 1 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-13 are rejected under 35 U.S.C. 103(a) as being obvious over 
                    Serafimovski et al. American Journal of Cardiology, 2008, 101(11): 1574-1579 in view of Olsson et al. 		         Olsson et al. Int J Cardiol, 2013, 167(5): 2300-5.
                                 Applicant claim a method of treating pulmonary artery hypertension, 
                      comprising administering to a subject  in need thereof an effective amount of a Kv11.1 
                      channel inhibitor, see claim 1.  Dependent claims 2-13 further limit the scope of 
                     methods, i.e., the Kv11.1 channel inhibitor is dofetilide in claim 7, specific hypertension
                     conditions,  and administration strategy in claims 2-6 and 8-13.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Serafimovski et al.  disclose that dofetilide is used for treating atrial fibrillation or flutter. 

        Olsson et al. disclose that atrial fibrillation and flutter is associated with pulmonary hypertension.    Thus dofetilide can be used for treating pulmonary artery hypertension which is associated with atrial fibrillation and flutter.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Serafimovski et al. and Olsson et al. is that the instant claims are silent on the scope of Kv11.1 channel inhibitor
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-13 prima facie obvious because one would be motivated to employ the methods of use of Serafimovski et al. and Olsson et al.  to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Serafimovski et al. and Olsson et al. would possess similar activity to that which is claimed in the reference.  
Claim Objections  
7.       Claim 1 is objected to as having a non-elected subject matter, i.e., the Kv11.1 channel inhibitor is other than dofetilide. Correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 19, 2022